 




EXHIBIT 10.1




[South32 Letterhead]




20, March 2019




Tim Barry

Chief Executive Officer

Silver Bull Resources Inc.




Minera Metalin S.A. de C.V.

c/o Silver Bull Resources Inc.




Contratistas de Sierra Mojada S.A.de C.V.

c/o Silver Bull Resources Inc.




Suite 1610, 777 Dunsmuir Street

Vancouver, British Columbia

Canada V7Y 1K4




PRIVATE AND CONFIDENTIAL

Dear Mr Barry:




Re:

Amending Agreement No. 1 – Option Agreement between Silver Bull Resources Inc.
(“Silver Bull”), Minera Metalin S.A, de C.V. (“Company”), Contratistas de Sierra
Mojada S.A. de C.V. (“Contratistas”) and South32 International Investment
Holdings Pty Ltd (“South32”) dated June 1, 2018 (“Agreement”)

 

 

1.

Introduction

Silver Bull, the Company, Contratistas and South32 are parties to the Agreement.
The Parties now desire to amend the Agreement in accordance with this amending
agreement.



2.

Definitions and Interpretation

Terms defined in the Agreement, but not defined in this amending agreement, will
have the same meaning when used in this amending agreement.



3.

Amendment

With effect from the date of this amending agreement the Option Agreement is
amended by:



(1)

deleting “section 3.8(1)” in section 1.1(80) and substituting “section 3.8(2)”;



(2)

inserting after section 1.1(102):





--------------------------------------------------------------------------------

 

Page 2







“(102A) “Silver Bull Option Agreement Account” has the meaning given in section
3.8(1);”



(3)

deleting sections 3.8(1) to 3.8(3) in their entirety and substituting:



“(1)

Silver Bull must open in its own name and maintain a special purpose bank
account (which must be interest-bearing if possible), in US Dollars, to be
styled the “Silver Bull Option Agreement Account” into which account a Capital
Advance by South32 on account of any Tranche must be deposited if:



(a)

South32 is unable to directly deposit such Capital Advance into the Option
Agreement Accounts; or



(b)

the Parties expressly agree that such Capital Advance is to be deposited into
the Silver Bull Option Agreement Account.



(2)

The Company must open in its own name and maintain special purpose bank accounts
(which must be interest-bearing if possible), in both Mexican pesos and US
Dollars, to be styled the “Option Agreement Accounts”. Except where the Parties
expressly agree pursuant to section 3.8(1)(b) that a Capital Advance is to be
deposited into the Silver Bull Option Agreement Account, each Capital Advance by
South32 on account of any Tranche must be deposited into the Option Agreement
Accounts:



(a)

if South32 is able to directly deposit such Capital Advance into the Option
Agreement Accounts; or



(b)

upon such Capital Advance being remitted or transferred by Silver Bull to the
Company from the Silver Bull Option Agreement Account in accordance with section
3.8(3)(a),

and from which all Qualifying Expenditure which is to be funded by South32 will
be paid or reimbursed to the Company.



(3)

Subject to section 3.8(4) and for greater certainty all Capital Advances by
South32 on account of any Tranche will be held by Silver Bull in the Silver Bull
Option Agreement Account or by the Company in the Option Agreement Accounts (or
both, as the case may be) subject to the following:



(a)

in the case where South32 has deposited a Capital Advance into the Silver Bull
Option Agreement Account, the approval or deemed approval of any Approved
Program by the Technical Committee will be deemed to be South32’s consent for
Silver Bull to:





--------------------------------------------------------------------------------

 

Page 3









(i)

retain the Capital Advance or the relevant part of it as reimbursement for
Qualifying Expenditures incurred directly by Silver Bull or make disbursements
with respect to Qualifying Expenditures to be incurred directly by Silver Bull;
or



(ii)

remit or transfer the Capital Advance or the relevant part of it to the Company
for deposit into the Option Agreement Accounts and thereafter for the Company to
withdraw and remit (without deduction of any kind) to the Operator the funds in
the Option Agreement Accounts to be expended by the Operator as contemplated by
such Approved Program;



(b)

in the case where South32 has directly deposited a Capital Advance into the
Option Agreement Accounts, the approval or deemed approval of any Approved
Program by the Technical Committee will be deemed to be South32’s consent for
the Company to withdraw and remit (without deduction of any kind) to the
Operator the funds in the Option Agreement Accounts to be expended by the
Operator as contemplated by such Approved Program; and



(c)

South32 will have no further rights or interests in the Silver Bull Option
Agreement Account, the Option Agreement Accounts or the South32 Initial Funding
upon the expiry or exercise of the Option or upon the termination of this
Agreement in accordance with its terms.



(4)

If Silver Bull,  the Company or the Operator is the subject of any of the events
described in section 11.1(2) such that Silver Bull, the Company or the Operator
becomes an Insolvent Party then immediately preceding the happening of any such
event, any consent of South32 and any right or authority of Silver Bull or the
Company to withdraw any funds standing in the Silver Bull Option Agreement
Account or the Option Agreement Accounts (or both, as the case may be) or to
remit to the Operator any funds withdrawn from the Option Agreement Accounts
will be deemed immediately terminated.”;



(4)

renumbering the existing section 3.8(4) as section 3.8(5);



(5)

renumbering the existing section 3.8(5) as section 3.8(6);



(6)

inserting after section 3.9(4):



“(5)

If South32 remits to the Operator the first Capital Advance with respect to a
Tranche, then it must remit to the Operator all Capital Advances in respect of
such Tranche in accordance with section 3.9(4).





--------------------------------------------------------------------------------

 

Page 4









(6)

Any Capital Advance is to be treated as a contribution for future capital
increases (Aportaciones para futuros aumentos de capital)”.



(7)

deleting sections 3.11(1)(a) and 3.11(1)(b) and substituting:



“(a)

remit to the Company the amount of the Additional Income Tax, less the amount of
any payment made, or to be made, pursuant to section 4.10(2), which amount may
be allocated at the sole discretion of the Silver Bull Parties; and



(b)

indemnifies the Company for the Additional Income Tax incurred by the Company,
less any payment made, or to be made, pursuant to section 4.10(2).



(8)

deleting section 4.10(2) in its entirety and substituting:



“(2)

Subject to section 14.15, if this Agreement is terminated in accordance with
section 4.9 and South32 has remitted to the Operator the first Capital Advance
with respect to a Tranche, then South32 will pay to the Operator the difference
between the total value of the Approved Budget in relation to the relevant
Tranche and the amount remitted to the Operator as of the date specified in the
notice given by South32 pursuant to section 4.9(2), less any payments made, or
to be made, pursuant to section 4.10 (1)(a).



(3)

Termination will not release or discharge any Party from any Claim that arose or
accrued prior to the date of termination.”



4.

Effect of Amendments

Each Party consents to and agrees to be bound by the Agreement as amended by
this amending agreement. In the event of any inconsistency between the terms of
the Agreement and the terms of this amending agreement, the terms of this
amending agreement will prevail.



5.

Counterparts

This amending agreement may be executed by the Parties in counterparts and may
be delivered by facsimile or electronic mail, each of which when delivered will
be deemed an original and all of which will constitute one and the same
agreement.





--------------------------------------------------------------------------------

 

Page 5







Yours truly,

South32 International Investment Holdings Pty Ltd













Brian Purdy - Director







/s/ Brian Purdy

for Silver Bull Resources Inc.

for Minera Metalin S.A, de C.V.

 

 

/s/ Tim Barry

Tim Barry

Chief Executive Officer

for Contratistas de Sierra Mojada S.A. de C.V.





